Richard /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 18, 2013

                                   No. 04-13-00007-CV

       WOODLAKE MANAGEMENT SERVICES L.L.C., John Augustin Butuza,
                          Appellants

                                            v.

   Richard J. BONJORNO and Judy C. Bonjorno Revocable Trust, Dated June 9, 1983 and
                                Richard Bonjorno,
                                    Appellees

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007-CI-13311
                        Honorable Laura Salinas, Judge Presiding

                                     ORDER
    The Appellee’s Motion for Extension of time to respond to Motion for Rehearing is
GRANTED. The appellee’s response is due on November 25, 2013.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court